
	

113 S2875 IS: National Guard Investigations Transparency and Improvement Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2875
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To codify in law the establishment and duties of the Office of Complex Administrative
			 Investigations in the National Guard Bureau, and for other purposes.
	
	1.Short titleThis Act may be cited as the National Guard Investigations Transparency and Improvement Act of 2014.2.Codification in law of establishment and duties of the Office of Complex Administrative
			 Investigations in the National Guard Bureau(a)In generalThere is in the Office of the Chief of the National Guard Bureau the Office of Complex
			 Administrative Investigations (in this section referred to as the Office).(b)Direction and supervisionThe Office shall be under the direction and supervision of the Chief of the National Guard
			 Bureau.(c)Duties(1)In generalThe duties of the Office shall be to undertake complex administrative investigations of matters
			 relating to members of the National Guard when in State status, including
			 investigations of sexual assault involving a member of the National Guard
			 in such status, upon the request of any of the following:(A)The Chief of the National Guard Bureau.(B)An adjutant general of a State or territory or the District of Columbia.(C)The governor  of a State or territory, or the Commanding General of the National Guard of the
			 District of Columbia.(2)Complex administrative investigationsFor purposes of this subsection, a complex administrative investigation is any investigation (as
			 specified by the Chief of the National Guard Bureau for purposes
			 of this section) involving factors giving rise to unusual complexity in
			 investigation, including the following:(A)Questions of jurisdiction between the United States and a State or territory.(B)Matters requiring specialized training among investigating officers.(C)Matters raising the need for an independent investigation in order to ensure fairness and
			 impartiality in investigation.(3)Matters relating to members of the National Guard in State statusThe determination whether or not a matter relates to a member of the National Guard when in State
			 status for purposes of this section shall be made by the Chief of
			 the National Guard Bureau in accordance with criteria specified by the
			 Chief of the National Guard Bureau  for purposes of this section.(d)Chief of National  Guard Bureau treatment of final reportsThe Chief of the National Guard Bureau shall  treat any final report of the Office on a matter 
			 under this section as if such report were the report of an Inspector
			 General of the Department of Defense or a military department on such
			 matter.(e)Reports to Congress(1)Submittal of final reports to congressional delegationsUpon the adoption by the Office of a final report on an investigation undertaken by the Office
			 pursuant to this section, the Chief of the National Guard Bureau shall
			 submit such report (with any personally identifying information
			 appropriately redacted) to the members of Congress from the State or
			 territory concerned.(2)Annual reportsThe Chief of the National Guard Bureau shall submit to Congress each year a report on the
			 investigations undertaken by the Office pursuant to this section during
			 the preceding year. Each report shall include, for the year covered by
			 such report,  the following:(A)A summary description of the
			 investigations undertaken during such year,
			 including any trends in matters subject to investigation and in findings
			 as a result of investigations.(B)Information, set forth by State and territory, on the investigations undertaken during such year
			 involving allegations of sexual assault involving a member of the National
			 Guard.(C)Such other information and matters on the investigations undertaken during such year as the Chief
			 of the National Guard Bureau considers appropriate.(f)Personnel and other capabilitiesThe Chief of the National Guard Bureau shall ensure that the Office maintains the personnel
			 and other capabilities necessary for the discharge of the duties of the
			 Office under this section.(g)Procedures and instructionsThe Chief of the National Guard Bureau shall issue, and may from time to time update,
			 procedures and instructions necessary for the discharge of the duties of
			 the Office under this section.(h)Repeal of superseded instructionChief of the National Guard Bureau Instruction CNGBI 0400.01, dated July 30, 2012, shall have no
			 further force or effect.
			
